Citation Nr: 1523686	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxious and depressed mood, bipolar disorder, mood disorder, and borderline personality disorder.  

2.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to January 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to service connection for personality disorder (claimed as mood disorder, adjustment disorder, bipolar disorder, alcohol abuse and passive/dependent with personality traits) has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxious and depressed mood, bipolar disorder, mood disorder NOS, and borderline personality disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for endometriosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows that the Veteran's adjustment disorder with anxious and depressed mood had its onset during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an adjustment disorder with anxious and depressed mood have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to her interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, the acquired psychiatric disorders that have been diagnosed during the appeal are not "psychoses" as defined by VA regulation and are therefore not "chronic diseases" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection of a psychiatric disorder on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include adjustment disorder with anxiety and depressed mood, bipolar disorder, mood disorder NOS, and borderline personality disorder based on an in-service incident.  

In-service treatment records show that from October 31, 1988 to November 30, 1988, the Veteran was admitted to the psychiatric unit with complaints that included anxiety, depression, and suicidal ideation.  Upon her discharge she was diagnosed with adjustment disorder with anxious and depressed mood, alcohol abuse, and personality disorder, NOS.  

Post-service treatment records reflect that the Veteran has a consistent history of psychiatric treatment and psychiatric hospital admissions.  In addition to those noted above, the Veteran has received various diagnoses to include bipolar disorder, mixed, severe; severe anxiety; anxiety disorder, NOS; hallucinosis; passive/dependent personality traits; and borderline personality disorder.  During the pendency of the appeal, the Veteran has been diagnosed with borderline personality disorder, adjustment disorder, and mood disorder, NOS.  

Based on the facts that the Veteran was diagnosed with adjustment disorder during service and during the pendency of the appeal, the Board finds that service connection for adjustment disorder with anxious and depressed mood is warranted on the basis of chronicity pursuant to 38 C.F.R. § 3.303(b) (2014).  Simply put, there was a diagnosis in service and the same post-service diagnosis without evidence showing the symptoms to be clearly attributable to intercurrent causes.

The Board has also considered whether service connection is warranted for the Veteran's additional diagnosed psychiatric disabilities, specifically borderline personality disorder and bipolar disorder, are related to service.  As for the Veteran's current diagnosis of borderline personality disorder, congenital or developmental abnormalities, such as personality disorders, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014).  While service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no medical evidence or opinion even suggesting that such aggravation occurred in this case.  As for bipolar disorder, there is no evidence in the record that links this disorder to service, in fact the evidence is against such a link.  The Veteran was discharged from service in January 1989.   The earliest diagnosis of bipolar disorder occurred in July 1991, more than 2 years after discharge, and there is no credible or competent evidence linking bipolar disorder to her active military service.  Under these circumstances, the Board finds that service connection for borderline personality disorder and bipolar disorder is not warranted.  


ORDER

Entitlement to service connection for an adjustment disorder with anxious and depressed mood is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that she has a current diagnosis of endometriosis which began during active service.  The Board notes that while a complete copy of the Veteran's service treatment records is unavailable, and an April 2009 formal finding of unavailability is of record, in an August 2010 Substantive Appeal, the Veteran stated that she underwent laparoscopy surgery for endometriosis in late 1986/early 1987 at Eglin AFB.  In response, a Personal Information Exchange System (PIES) requests was then made for the treatment records.  A February 2011 PIES response stated that a search for laparoscopy surgery for endometriosis at Eglin AFB was conducted but no records were found.  

However, after a review of the existing service treatment records for the Veteran's psychiatric admission, an October 1988 admission assessment reflects that the Veteran reported a history of an August 1986 laparoscopy, and on a physical examination dated the same time period, the examiner noted the Veteran's abdomen showed a transverse suprapubic scar from the laparotomy.  

Additionally, the Board notes that there are no current private or VA treatment records associated with the claims file regarding the Veteran's endometriosis condition.  All outstanding VA and private treatment records should be associated with a file available for appellate review.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are actually attached to the reviewed files.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board further notes that the Veteran has not been afforded a VA examination in this case nor was a medical opinion obtained.  VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  All of the requirements have been met in this case with the exception of sufficient competent medical evidence of record to make a decision on the claim.  

In light of the foregoing, the Board finds that a remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for an endometriosis disability.  38 U.S.C.A. 5103A (West 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran and providing the Veteran with a VA examination with an appropriate examiner, and to obtain an expert medical opinion as to whether any endometriosis disability is related to her active service because there is evidence of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with Virtual VA or VBMS, any outstanding VA treatment records pertinent to the claim on appeal.

2.  Contact the Veteran and request she identify any private medical provider who has treated her for her endometriosis condition.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine if any current endometriosis and associated conditions are related to service.  The examiner must review the claims file and must note that review in the report.  For purposes of this examination, the examiner should take as true the Veteran's reports of her in-service laparoscopy/laparotomy surgery for endometriosis.  Any indicated tests should be performed.  The examiner should provide the following information: 

(a) Diagnose any current endometriosis and any other related conditions found. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current endometriosis and related conditions are due to the Veteran's service, to include the in-service laparoscopy/laparotomy surgery.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


